IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,004-01


                        EX PARTE ADAM RAY CAICEDO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 0802114D IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam. MEYERS, JOHNSON , and NEWELL, JJ., would grant.

                                            ORDER
        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-five years’ imprisonment. The Second Court of Appeals affirmed

his conviction. Caicedo v. State, No. 02-02-00017-CR (Tex. App.—Fort Worth Mar. 20, 2003) (not

designated for publication).

        Applicant contends, among other things, that counsel was ineffective during punishment.

The State raised laches and argued that it was prejudiced in its ability to respond. The trial court

found that counsel’s memory was not so diminished that the State was prejudiced in its ability to

respond. The trial court recommended that we grant Applicant a new punishment hearing. We
                                                                                                       2

believe that the record should be further developed.

        In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        We recently held that a court may on its own motion consider laches. Ex parte Smith, 444
S.W.3d 661 (Tex. Crim. App. 2014). Given the delay in Applicant’s case, the trial court shall make

further findings of fact and conclusions of law as to whether the State will be prejudiced in its ability

to retry Applicant. The trial court shall also give Applicant an opportunity to explain his delay. The

trial court shall also make any other findings and conclusions that it deems relevant and appropriate

to the disposition of Applicant’s claims for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 25, 2015
Do not publish